Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction 
Applicant's election, with traverse, of Group I, claims 23-25 and 29, drawn to: a compound of formula I 
    PNG
    media_image1.png
    151
    167
    media_image1.png
    Greyscale
,  in the reply filed on January 4, 2022 is acknowledged.  After reconsideration of the claim amendments and Applicant’s traversal file on 01/04/2022 the Election/Restriction requirement mailed on 11/05/2021 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 23, 25-28 and 30-32 are treated on the merits in this Office Action.


Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The structure of Formula (I) should be incorporated into the abstract to overcome this objection.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 23, 25-28 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification fails to describe how to make the compounds claimed. 

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying 
Applicants claim a compound of formula
    PNG
    media_image2.png
    162
    182
    media_image2.png
    Greyscale
 wherein one of RA and RC together with RB forms a ring selected from 
    PNG
    media_image3.png
    129
    406
    media_image3.png
    Greyscale
 ,
    PNG
    media_image4.png
    129
    406
    media_image4.png
    Greyscale
, R1 is an analyte-responsive group selected from the group consisting of an enzyme-labile group and a boron-containing group having the formula 
    PNG
    media_image5.png
    26
    180
    media_image5.png
    Greyscale
and L is a self-immolative linker group which, upon acting of an analyte on the analyte-responsive group R1, is released from the remainder part of the compound of Formula I.

In the instant application there is not one embodiment of what is being claimed. The only compound examples in the specification that have some structural similarity to 
    PNG
    media_image6.png
    114
    134
    media_image6.png
    Greyscale
and Compound C 
    PNG
    media_image7.png
    118
    139
    media_image7.png
    Greyscale
.   The compound examples described in the specification do not read on the claims. The claimed scope includes a large number of compounds that are substantially structurally different from the compounds exemplified in the specification. In regards to the various subgenus claimed, the structural formulae of claims 25 and 32 are only prophetic, none of them were prepared, there is no representative number of species, and a process for making them is absent from the specification. The only process described for making compounds relevant to what is claimed is the process for making Compounds A and B through the following synthetic scheme:

    PNG
    media_image8.png
    216
    623
    media_image8.png
    Greyscale
. The specification’s synthetic scheme could be correlated to the compounds of formula 
    PNG
    media_image9.png
    127
    138
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    127
    143
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    155
    145
    media_image11.png
    Greyscale
 and 
    PNG
    media_image12.png
    133
    134
    media_image12.png
    Greyscale
of claims 25 and 32 and thus, these subgenuses seem to be sufficiently described. However, the specification is not representative of the scope of the compounds claimed of formula 
    PNG
    media_image13.png
    119
    132
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    130
    140
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    127
    144
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    125
    140
    media_image16.png
    Greyscale
 , 
    PNG
    media_image17.png
    152
    130
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    139
    161
    media_image18.png
    Greyscale
. The synthetic scheme of the specification does not prepare these different structures. The compounds are new and there is no synthetic process known in the art or in this application for their preparation. The examiner expects these compounds to require a different process of making because the process of the specification did not make them. 
“The examples and description should be of sufficient scope as to justify the scope of the claims”.   See MPEP § 608.01(p). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1 (MPEP 2163).
The specification describes a genus that provides broad areas of future research and speculation. Note a recent decision, Ariad Pharmaceuticals v. Eli Lilly and Company, 94 USPQ2d 1161 regarding description requirements in the chemical arts, in particular, at p.1171: "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Later on the same page is stated:" And again in Enzo we held that generic claim language in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F ,3d at 968".
Accordingly, it is deemed that the specification does not describe how to make the genus of compounds in the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
This rejection can be overcome by amending the claims to recite the following cores: 
    PNG
    media_image19.png
    92
    77
    media_image19.png
    Greyscale
,
    PNG
    media_image20.png
    101
    78
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    89
    89
    media_image21.png
    Greyscale
 and 
    PNG
    media_image22.png
    120
    121
    media_image22.png
    Greyscale
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25-28 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims describe L as a “self-immolative linker group which, upon acting of an analyte on the analyte-responsive group R1, is released from the remainder part of the compound of Formula I”. Basically, L is selected from a group wherein when an analyte acts on R1 then L is released from Formula I. Such description in the claims and specification does not clearly define variable L. The linker L is claimed by functional language, without providing guidance on the necessary structural characteristics of the linker, which release depends on the acting of an analyte and on what R1 is. The specification provided examples of some L linkers as follows, 

    PNG
    media_image23.png
    273
    366
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    154
    300
    media_image24.png
    Greyscale
. However, the definition for L is ambiguous because there is no clear cut indication of the scope of 
Claims 23 and 26 recite 
    PNG
    media_image25.png
    24
    438
    media_image25.png
    Greyscale
. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 23 and 26 recite 
    PNG
    media_image26.png
    31
    141
    media_image26.png
    Greyscale
at the definition for Y’ and Y”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 23 and 26 at the definition for R2 recite “sulfoxide, sulfon” and “carbonyl”. These moieties have an open valence and are incomplete. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 23 and 26 recite the broad recitation “carbonyl”, and the claims also recite “carbonyl having the structure  
    PNG
    media_image27.png
    58
    65
    media_image27.png
    Greyscale
”, which is the narrower statement of the range/limitation. Claims 23 and 26 recite the broad recitation “amide”, and the claims also recite “amide having the structure  
    PNG
    media_image28.png
    69
    72
    media_image28.png
    Greyscale
”, which is the narrower statement of the range/limitation. The 
In claims 23 and 26 the definition for RE and RF is ambiguous. It recites that RE and RF together form a fused, spiro or polycyclic ring. However, RE and RF together can only form a spiro ring. A fused ring or polycyclic ring are not a spiro. 
 Regarding claim 27, the phrase "preferably a pathogenic organism", “preferably bacteria” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 28 has various inconsistencies which raise to the issue of ambiguity. Claim 28 at method (ii) seems to not require the step c) of detecting the emitted light compared to all the other methods in the claim. Please correct. At method (iii) the step b) pasteurization does not recite that it is pasteurization of the dairy product medium. Please correct. At method (vi) step a) recites “a microorganism that under normal conditions produces alpha-glucosidase”. The normal conditions that applicant refers to are unclear. At method (vii) the step c) recites that R1 is responsive towards said microorganism. It is unclear what response by R1 is required. Formula I only describes R1 as an enzyme-labile group or  
    PNG
    media_image29.png
    23
    166
    media_image29.png
    Greyscale
 . At method (vii) it is unclear what is meant by “endpoint and online detection”.


Regarding claim 28, at method (iv) the phrases "in particular beta-lactam antibiotic", “such as penicillin, a cephalosporin…”, “preferably…”, “such as…”  render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, at method (v) the phrase "preferably inorganic phosphate produced by…" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, at method (vi) the phrase "preferably through detection of…", “preferably Geobacillus …”, render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, at method (viii) the phrase "preferably bacteria…", “in particular …”, render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 31, the phrases " 
    PNG
    media_image30.png
    38
    346
    media_image30.png
    Greyscale
", “(e.g. Shigella)”, “
    PNG
    media_image31.png
    36
    378
    media_image31.png
    Greyscale
”, “
    PNG
    media_image32.png
    109
    208
    media_image32.png
    Greyscale
” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The table at claim 31 has multiple issues. The table recites “target organism” while being dependent of claim 26 which says “target microorganism”. Thus, the table is supposed to include only “target microorganism”. In addition, the right-side Column Title describes 
    PNG
    media_image33.png
    23
    341
    media_image33.png
    Greyscale
, however, under this column there are things and phrases that are not a target analyte, target microorganism or target metabolite. For example:
 
    PNG
    media_image34.png
    36
    388
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    21
    138
    media_image35.png
    Greyscale
, 
    PNG
    media_image30.png
    38
    346
    media_image30.png
    Greyscale
, 
    PNG
    media_image36.png
    24
    174
    media_image36.png
    Greyscale
, 
    PNG
    media_image31.png
    36
    378
    media_image31.png
    Greyscale
, 
    PNG
    media_image37.png
    24
    149
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    17
    144
    media_image38.png
    Greyscale
. The right side of the table must name a target analyte, target microorganism or target metabolite.
	Claim 31 is missing the end period.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28, at method (vii) the step c) recites that R1 is responsive towards said microorganism. However, claim 28 depends of claim 26 which requires that R1 as an enzyme-labile group or  
    PNG
    media_image29.png
    23
    166
    media_image29.png
    Greyscale
. Thus, claim 28 does not further limit claim 26.
Claim 31 claims “target organism” at the column title, while being dependent of claim 26 which says “microorganism”. Thus, claim 31 does not further limit the subject matter of claim 26. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 23, 25-28 and 30-32 are rejected. No claim is in condition or allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626